Order of disposition, Family Court, Bronx County (Terrance McMrath, J.), entered on or about November 20, 1996, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of petit larceny and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 15 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. Issues of credibility were properly placed before the Family Court and we find no basis to disturb its resolution of those issues. Concur— Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.